Exhibit 10.1

 

LOGO [g417644ddd.jpg]

PERSONAL AND CONFIDENTIAL

September 19, 2012

Daniel J. Morefield

 

Re:       Employment Offer Letter

Dear Dan:

On behalf of Quality Systems, Inc. (“QSI”), I am pleased to extend to you an
offer of employment to join QSI in the full-time position of Executive Vice
President, Chief Operating Officer. This letter will convey the proposed terms
and conditions of your employment with QSI.

Following your acceptance of these terms, your employment start date will be
September 25, 2012. Your title will be Executive Vice President, Chief Operating
Officer, and subject to necessary business travel requirements, you will perform
your employment duties at Irvine, California. You also will report directly to
Steve Plochocki, the Chief Executive Officer of QSI, and your duties and
responsibilities will be commensurate with your title.

The terms and conditions of your employment with QSI are summarized below:

 

  1. You will receive an initial base salary of $375,000 per year ($31,250 per
month), payable in accordance with QSI’s normal payroll practices and subject to
all legally required deductions.

 

  2. You will be eligible to receive an annual cash bonus opportunity of up to
$187,500, subject to the terms of the current Fiscal Year 2013 Compensation
Program for Executive Officers and Directors (the “2013 Incentive Program”)
approved by QSI’s Compensation Committee on May 23, 2012. Any bonus payable for
the Company’s 2013 fiscal year will be pro-rated for the number of full months
of your employment during such fiscal year.

 

  3. On your first day of employment, you will receive a grant of an option to
purchase 20,000 shares of QSI’s common stock, pursuant to the terms and
provisions of QSI’s Second Amended and Restated 2005 Stock Option and Incentive
Plan. The option will have an exercise price equal to the closing price of QSI’s
shares on the date of grant, an eight (8) year term, and will vest in equal,
annual, 20% installments over a five-year period beginning one year following
the grant date. You also will be eligible for an additional option grant under
the equity award portion of the 2013 Incentive Program, based on a total annual
potential option of 30,000 shares, which amount shall be pro-rated for the
number of full months of your employment during the 2013 fiscal year.



--------------------------------------------------------------------------------

  4. To align your interests with those of the shareholders, you will be
required to comply with the terms and conditions of QSI’s Executive Stock
Ownership Program and to acquire and hold the minimum number of shares of QSI
common stock set forth in such policy.

 

  5. You will be entitled to accrue three weeks of vacation time per year, which
may be used in accordance with QSI’s current policy as described in the Employee
Handbook.

 

  6. You will be eligible for group insurance coverage (with a participant
eligibility date to be determined by the plan documents currently in effect),
together with such other employment benefits generally made available to other
similarly situated QSI employees. A summary of these benefits is attached.

 

  7. By undertaking employment with QSI, you agree to abide by all current and
future employment policies, rules and regulations of QSI. You also acknowledge
that your position with QSI is a full-time position, and accordingly, you agree
that you will not accept, during your employment with QSI, employment with any
other person or entity without my prior written consent. As with all QSI
employees, on your first day of employment, you will be required to execute
(i) an Acknowledgement and Certification of your receipt of, and agreement with,
QSI’s Employee Handbook and (ii) the attached Agreement for Protection of
Company Information, which, among other things, requires you to protect QSI’s
confidential information and includes certain non-solicitation provisions. As
required by the Immigration Reform and Control Act of 1986 (“IRCA”), you also
must establish your identity and authorization to work in the United States.
Attached is a copy of the Employment Verification Form (I-9), with instructions
required by IRCA. Please review this document and plan to bring the appropriate
original documentation on your first day of work.

 

  8. You and QSI expressly understand and agree that your employment with QSI is
in all respects “at will,” meaning that either you or QSI can terminate the
employment relationship at any time without advance notice to the other, with or
without cause, for any reason or no reason. QSI also can discipline, demote or
alter the terms of employment of its employees at any time, with or without
cause or advance notice. This letter and the employment documents referenced in
the preceding paragraph will be our entire understanding concerning the subjects
contained herein (including the at-will nature of your employment and the
possible termination of the employment relationship), and QSI’s policy of
at-will employment cannot be changed or modified in any way except that it may
be superseded by one or more written agreements between you and QSI, authorized
in advance by specific resolution of QSI’s Board of Directors and signed by both
you and QSI’s Chief Executive Officer.

 

  9. This offer is conditioned upon: (i) your written acceptance of this offer
letter and (ii) your execution of the Agreement for Protection of Company
Information and other documents described in paragraph 7. If you provide
materially false or misleading information in your employment application or
other documents submitted in connection with your seeking employment with QSI,
you will be subject to immediate termination.

I am delighted that you will be joining QSI, and we all look forward to your
making a tremendous contribution to the company.

 

Very truly yours,

/s/ James J. Sullivan

James J. Sullivan Executive Vice President



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY:

/s/ Daniel J. Morefield

Daniel J. Morefield